The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 18, 2014

                                    No. 04-13-00511-CR

                                 Timothy Paul MURNANE,
                                         Appellant
                                            v.
                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR5755
                          Honorable Ray Olivarri, Judge Presiding

                                       ORDER
      On November 27, 2013, this court granted Appellant’s motion to dismiss his appeal
number 04-13-00512-CR, and issued a memorandum opinion that dismissed Appellant’s appeal.
The mandate issued on January 27, 2014, and was acknowledged by the trial court.
       On February 5, 2014, this court granted Appellant’s motion to dismiss his appeal number
04-13-00511-CR, and issued a memorandum opinion that dismissed Appellant’s appeal.
       On March 11, 2014, Appellant moved this court to issue its mandate in this appeal so he
can return to TDCJ-ID to continue his college classes. See TEX. R. APP. P. 18.1(c). We find
good cause to issue the mandate, and direct the clerk of this court to issue the mandate
immediately. See id. Appellant has no other appeals pending before this court.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court